Case: 21-10549     Document: 00516202955          Page: 1    Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 15, 2022
                                   No. 21-10549                         Lyle W. Cayce
                                                                             Clerk

   Anthony Polak,

                                                            Plaintiff—Appellant,

                                       versus

   Sterilite Corporation,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-2972


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          Appellant Anthony Polak was fired by his employer, Appellee Sterilite
   Corporation, for testing positive on a random drug test. Polak later sued
   Sterilite for disability discrimination and retaliation under the Americans
   with Disabilities Act (“ADA”), asserting that Sterilite regarded him as
   disabled because it believed he was impaired due to drugs, when, in fact, he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10549         Document: 00516202955              Page: 2       Date Filed: 02/15/2022




                                          No. 21-10549


   was not under such an influence. The district court granted Sterilite’s
   motion for summary judgment on all claims, and Polak appealed. Polak v.
   Sterilite Corp., No. 3:19-CV-2972-D, 2021 WL 1753757, at *1, *11 (N.D. Tex.
   May 4, 2021).
           We review summary judgment grants de novo. Moss v. BMC Software,
   Inc., 610 F.3d 917, 922 (5th Cir. 2010). The problem for Polak, however, is
   that he has tried to take a termination for a random positive drug test by an
   at-will employer and place it in a category capable of litigation, i.e., the ADA. 1
   This attempt to fit a square peg in a round hole fails for numerous reasons.
   Although Polak contests the accuracy of the test, he raises no fact issue as to
   whether the company received a positive test result. He also raises no fact
   issue regarding the randomness of the test, which was not based on some
   “perceived” disability. 2 See 42 U.S.C. § 12102(3)(A).
           Despite Polak’s invocation of the ADA, this case primarily concerns
   the violation of company policy. It is undisputed that Sterilite’s drug policy
   allowed for “disciplinary action, up to and including termination” for a
   positive result on a drug test, and Polak tested positive on such a test. Based
   on the evidence presented, 3 he utterly fails to raise a fact issue regarding his


           1
            Polak also claims that the district court violated Federal Rule of Civil Procedure
   56 because it failed to view the evidence in the light most favorable to Polak, the
   nonmovant, and, instead, characterized the evidence in the light most favorable to Sterilite.
   This claim, like his other ADA claims, has no merit.
           2
              Polak was required to demonstrate, among other things, that he “suffers from a
   disability.” Seaman v. CSPH, Inc., 179 F.3d 297, 300 (5th Cir. 1999). Relevant here, the
   definition of a disability includes “being regarded as having such an impairment.” 42
   U.S.C. § 12102(1)(C), (3)(A). Polak cannot make this showing; he provides no evidence
   that Sterilite regarded him as having a physical or mental impairment. Indeed, Polak
   seemingly admitted that he did not know whether Sterilite regarded him as being disabled.
           3
             Of course, it is possible to imagine a scenario where a company fires an employee
   for supposedly violating company policy, but that justification was pretext. For example, a
   sufficient ADA claim may arise if a disabled employee, along with other non-disabled




                                                2
Case: 21-10549         Document: 00516202955               Page: 3       Date Filed: 02/15/2022




                                           No. 21-10549


   discrimination claim. See Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893,
   896 (5th Cir. 2002) (noting the relevant framework for circumstantial
   evidence of employment discrimination); see also McDonnell Douglas Corp. v.
   Green, 411 U.S. 792, 802 (1973) (explaining the relevant framework).
           The retaliation claim, on the other hand, is based on Polak’s argument
   that after he was fired for testing positive, he was not rehired. However,
   Polak fails to raise any fact issue as to whether he actually applied to be
   rehired, which is fatal to his claim. See Thomas v. Tregre, 913 F.3d 458, 463–
   64 (5th Cir. 2019). His futility argument is similarly baseless. 4
           AFFIRMED.




   employees, violates a company policy, but the employer only fires the disabled employee.
   That is not the situation presented here. Moreover, without more, even assuming
   arguendo that Sterilite might have violated its own policies, that would not raise a fact issue
   sufficient to establish Polak’s discrimination claim. See Turner v. Baylor Richardson Med.
   Ctr., 476 F.3d 337, 346 (5th Cir. 2007) (“A defendant’s failure to follow its own policy is
   not probative of discriminatory animus in absence of proof that the plaintiff was treated
   differently than other . . . employees . . . .” (quotation omitted)).
           4
             Polak appears to misconstrue the burden he must meet as to futility. See Thomas,
   913 F.3d at 464 n.6. Moreover, there is substantial evidence that, had he applied, his efforts
   would not have been futile.




                                                 3